Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000616
                                                     06-JUL-2012
                                                     08:10 AM


                       NO. SCPW-12-0000616


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        MYLES D. SAPUTO,

                           Petitioner, 


                               vs.


      THE HONORABLE BARCLAY MACDONALD, PER DIEM JUDGE OF

  THE DISTRICT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I,

                          Respondent.





                       ORIGINAL PROCEEDING


                      ORDER DENYING PETITION

 (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and

      Circuit Judge Pollack, assigned by reason of vacancy)



          By letters dated June 25, 2012, Myles D. Saputo seeks


review of the actions of Second Circuit District Per Diem Judge


Barclay MacDonald in Case No. 2RC10-1-004119, Citibank (South


Dakota), N.A. v. Myles D. Saputo.   We view the letters as a


petition for writ of mandamus. 


               A writ of mandamus and/or prohibition is

          an extraordinary remedy that will not issue

          unless the petitioner demonstrates a clear

          and indisputable right to the relief

          requested and a lack of other means to

          redress adequately the alleged wrong or to

           obtain the requested action. Straub Clinic &
           Hospital v. Kochi, 81 Hawai'i 410, 414, 917
P.2d 1284, 1288 (1996). Such writs are not
           meant to supersede the legal discretionary
           authority of the lower court, nor are they
           meant to serve as legal remedies in lieu of
           normal appellate procedures. Id. Where a
           trial court has discretion to act, mandamus
           will not lie to interfere with or control the
           exercise of that discretion, even when the
           judge has acted erroneously, unless the judge
           has exceeded his or her jurisdiction, has
           committed a flagrant and manifest abuse of
           discretion, or has refused to act on a
           subject properly before the court under
           circumstances in which it has a legal duty to
           act.

Kema v. Gaddis, 91 Hawai'i 200, 204-205, 982 P.2d 334, 338-339

(1999).


           Petitioner Saputo’s letters make a number of


allegations, but provide nothing from the court record to support


the allegations, and review of the public docket for case number


2RC10-1-004119 reveals the case is pending in the district court. 


Petitioner will have the opportunity to seek review by way of


appeal after judgment is entered in case number 2RC10-1-004119. 


Therefore,


           IT IS HEREBY ORDERED that the Clerk shall file


Petitioner Saputo’s letters as a petition for writ of mandamus,


without payment of the filing fee.


           IT IS FURTHER ORDERED that the Petition is denied. 


This denial is without prejudice to any timely appeal, complaint 





                                -2­
to the Commission on Judicial Conduct, or other lawful means of


seeking redress.


          DATED: Honolulu, Hawai'i, July 6, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack





                               -3­